Citation Nr: 1646134	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO. 13-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a sleep disability, to include sleep apnea.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse

ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In November 2015, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned. During the hearing, the undersigned engaged in a colloquy with the Veteran and his spouse toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

In February 2016, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, further development is necessary to properly adjudicate the Veteran's claim and another remand is required.

The issue on appeal is more accurately stated as listed on the title page of this decision. While the claim has previously been specific to service connection for sleep apnea, the Veteran has described general symptoms of a sleep disability. Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



REMAND

In February 2016, the Board remanded the case for an addendum opinion addressing whether the Veteran's sleep disability, to include sleep apnea was incurred during service or aggravated beyond its natural progression by service. In May 2016, a VA examiner found no signs or symptoms of sleep apnea or any prescription for treatment of sleep apnea and reported that he could not provide an opinion regarding the Veteran's sleep apnea was the result of the Veteran's service-connected posttraumatic stress disorder (PTSD). Later VA treatment records indicate that the Veteran's "PTSD, Persistent Depressive Disorder, chronic fatigue, alcohol use, and OCD may also interact with any physical sleep related challenges that may influence patient's sleep quality."

The May 2016 VA examiner's observation that he could not address whether the Veteran's service-connected PTSD caused or effected sleep apnea or other sleep symptoms renders his opinion insufficient to adjudicate this appeal. Under 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders, "chronic sleep impairment" is one of the illustrative examples given for symptoms warranting a 30 percent rating, currently in effect. Additional medical evaluation, as directed below, is therefore necessary to adjudicate this matter.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the claims file.

2. After completing the above directive, SCHEDULE THE VETERAN FOR A MENTAL DISORDERS OR OTHER APPROPRIATE EXAMINATION TO DETERMINE WHETHER THE MENTAL DISORDER OF PTSD CAUSED, AGGRAVATED OR EFFECTED ANY SLEEP DISORDER OTHER THAN NIGHTMARES. 

If necessary, return the file to the VA examiner who conducted the May 2016 examination for consultation as to the following questions: 

a. Did the Veteran's sleep disability exist prior to his period of active service?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

b. If the Veteran's sleep disability existed prior to active service, was the sleep disability aggravated (i.e., permanently worsened) by service?

c. If the Veteran's sleep disability did not exist prior to active service, did the Veteran's sleep disability have its onset during or is it otherwise related to his active service?

d. If the Veteran's sleep disability did not have its onset during active service, or is otherwise unrelated to his active service, was the Veteran's sleep disability caused or aggravated by his service-connected? 





The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The July 1987 Report of Medical Examination and History noting no sleep-related disabilities.

*The January 1995 Report of Medical Examination at separation, reporting frequent trouble sleeping.

*The Veteran's October 2009 statement that his sleep apnea began in January 1993.

*The July 2010 VA Examination Report noting treatment for sleep apnea beginning in 1991.

*The August 2010 private treatment records showing a diagnosis of mild obstructive sleep apnea and snoring.

*The August 2010 VA addendum opinion recommending a "follow-up polysomnogram to titrate positive air pressure."

*The December 2011 VA treatment records showing a pulmonary consultation advising the Veteran use a CPAP machine at night.

The Veteran's April 2013 statement reporting difficulty sleeping for over 20 years and often awaking "with constant pressure on head" since active duty. 

*The November 2015 hearing transcript where the Veteran reported sleep difficulties since service, including the Veteran's statement reporting "gasping in my sleep like I'm gasping for air."

*The November 2015 hearing transcript where the Veteran's wife reported she noticed the Veteran gasped for air and stopped breathing in his sleep since separation from service. 

*The Veteran's May 2016 statement where he lists the medication currently prescribed for treating his sleep disability.

*The May 2016 VA medical opinion finding the Veteran's "PTSD, Persistent Depressive Disorder, chronic fatigue, alcohol use, and OCD may also interact with any physical sleep related challenges that may influence patient's sleep quality."

3. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. IF APPROPRIATE, THE RO SHOULD CONSIDER AND ADJUDICATE WHETHER THE EVIDENCE SUPPORTS A RATING REVISION OF THE VETERAN'S SERVICE-CONNECTED PTSD.

If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




